United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1427
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                Leonard Red Horse

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Northern
                                   ____________

                          Submitted: September 19, 2022
                             Filed: October 14, 2022
                                  [Unpublished]
                                 ____________

Before GRUENDER, MELLOY, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

       After Leonard Red Horse violated several conditions of his supervised release,
the district court 1 revoked his release and sentenced him to a term of 24 months in
prison. Red Horse argues the length of his sentence is substantively unreasonable

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
because the district court varied significantly upward and failed to give adequate
weight to Red Horse’s substance abuse issues and treatment needs. We affirm.

       In 2017, Red Horse pled guilty to one count of Assault Resulting in Serious
Bodily Injury. He was sentenced to a 23-month term of imprisonment followed by
three years of supervised release. In September 2018, Red Horse was released from
custody and began his first term of supervised release. Less than a year later, in July
2019, Red Horse’s supervision was revoked after he admitted to violating several
release conditions, including consuming alcohol, failing to report to his probation
officer, and failing to report a change in address. The district court sentenced Red
Horse to a five-month term of imprisonment and 31 months of supervised release.

       Red Horse was released from custody in October 2019. In May 2021, his
second term of supervised release was revoked for driving under the influence and
failing to report to his probation officer. The court imposed a seven-month term of
imprisonment followed by 15 months of supervised release. Red Horse was released
from custody in July 2021, and his supervision was revoked in February 2022
because he did not notify his probation officer of a change in address and failed to
report to his probation officer. The district court calculated a three-to-nine month
Sentencing Guidelines range but varied upward and imposed a 24-month term of
imprisonment with no additional term of supervised release.

      Red Horse appeals, asserting the 24-month sentence is substantively
unreasonable because the district court failed to consider his substance abuse issues
and inadequately explained the sentence in light of the applicable Sentencing
Guidelines range.

       We review a sentence “in two steps, first reviewing for significant procedural
error, and second, . . . we review for substantive reasonableness.” United States v.
Ayres, 929 F.3d 581, 582-83 (8th Cir. 2019). “In reviewing a sentence for
procedural error, we review the district court’s factual findings for clear error and its
application of the guidelines de novo.” Id. We review for substantive
                                          -2-
reasonableness under a deferential abuse of discretion standard. United States v.
Gifford, 991 F.3d 944, 946 (8th Cir. 2021) (per curiam). We consider “the totality
of the circumstances, including the extent of any variance from the Guidelines
range” but may not “consider a sentence outside the range presumptively
unreasonable.” United States v. Foy, 617 F.3d 1029, 1036 (8th Cir. 2010) (citation
omitted).

       Red Horse does not claim procedural error and we find none. In considering
the sentence for substantive unreasonableness, we are guided by the factors set out
in 18 U.S.C. § 3553(a). United States v. Cloud, 956 F.3d 985, 987 (8th Cir. 2019)
(citation omitted). An abuse of discretion arises “if the district court fails to consider
a relevant factor that should have received significant weight, gives significant
weight to an improper or irrelevant factor, or considers only the appropriate factors
but commits a clear error of judgment in weighing those factors.” United States v.
Staten, 990 F.3d 631, 636 (8th Cir. 2021) (citation omitted).

       The district court’s statements during Red Horse’s February 2022 revocation
hearing demonstrate that it considered the factors in § 3553(a). In reaching its
decision to upward vary, the district court noted Red Horse’s extensive and violent
criminal history and three alcohol-related bond violations while Red Horse was on
pretrial supervision. See 18 U.S.C. § 3553(a)(1) (court should consider the “history
and characteristics of the defendant”); see also United States v. Brown, 203 F.3d
557, 558 (8th Cir. 2000) (considering seriousness of defendant’s criminal history
and frequency of supervised release violations). While the court is required to
consider the relevant factors, it is not obligated to make specific findings with respect
to each factor considered. United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009).
“[A]ll that is generally required to satisfy the appellate court is evidence that the
district court was aware of the relevant factors.” Id. (alteration in original).

      The record demonstrates the district court was aware of Red Horse’s
substance abuse issues and considered his arguments. The district court did not err
by using its discretion to vary upward after analyzing the full range of § 3553(a)
                                           -3-
considerations. See United States v. Todd-Harris, 19 F.4th 1074, 1077 (8th Cir.
2021) (noting factual findings supporting a variance are reviewed for clear error).
The sentence imposed is not substantively unreasonable.

      We affirm the judgment of the district court.
                      ______________________________




                                        -4-